Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA INC.,

Plaintiff,
Civil Action No.

Vv. Judge

CHESAPEAKE APPALACHIA, LLC,

 

Defendant.

BRIEF IN SUPPORT OF MOTION FOR LEAVE
TO CONDUCT LIMITED EXPEDITED DISCOVERY

Plaintiff Epsilon Energy USA Inc. (“Epsilon”), by and through its
undersigned counsel, files this Brief in Support of the Motion for Leave to Conduct
Limited Expedited Discovery (the “Motion’”) with Defendant Chesapeake Appalachia,
LLC (“CHK”), pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure.

I. INTRODUCTION

On April 9, 2021, Epsilon filed a Complaint and Motion for Preliminary
Injunction arising out of CHK’s continuing breach of the parties’ Joint Operating
Agreements (“JOAs”) and a Settlement Agreement and Release (“Settlement
Agreement’) signed in October 2018. Under those agreements, if CHK elects not
to participate and serve as the operator for a new oil and gas well that Epsilon has
proposed, then CHK must cooperate so that Epsilon can drill that well, CHK

breached and continues to breach the agreements by refusing to allow Epsilon access
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 2 of 9

to jointly-owned property under the JOAs, thereby preventing Epsilon from
beginning to drill four wells that it has proposed (but in which CHK does not wish
to participate). Epsilon seeks a preliminary injunction to maintain the status quo and
avoid irreparable harm.

In order to fully ascertain the gravity of CHK’s actions, Epsilon needs to
explore CHK’s considerations in denying Epsilon the right to access jointly-owned
assets. In addition, CHK has suggested that it intends to drill a different well in 2022
that will be close to one of the wells that Epsilon proposed. Because CHK will not
commence operations on its proposed well for more than a year after Epsilon sought
to drill its well, Epsilon believes that CHK did not propose its well in good faith, but
instead proposed the well in an improper attempt to obstruct Epsilon’s efforts to drill
its previously-proposed wells.

YW. FACTUAL BACKGROUND

Epsilon and CHK are parties, among others, to certain JOAs in which several
oil and gas companies have combined their oil and gas interests so as to more
efficiently develop their property rights. In September 2018, Epsilon filed a
complaint against CHK in this Court styled as Epsilon Energy USA, Inc. v.
Chesapeake Appalachia, L.L.C., No. 3:18-cv-01852. Among the allegations in that
suit, Epsilon asserted that CHK failed to follow the JOAs election processes in an

attempt to thwart Epsilon’s efforts to propose and drill new wells. Epsilon sought
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 3 of 9

declaratory and injunctive relief. Before an injunction hearing occurred, the parties
resolved the matter and subsequently signed the Settlement Agreement on October
8, 2018. Under the Settlement Agreement, CHK agreed that in circumstances such
as those raised in the Complaint, it would cooperate with Epsilon as the operator so
that Epsilon could drill its proposed wells.

In December 2020, Epsilon proposed four new wells in accordance with its
rights under the JOAs. CHK elected not to participate and declined to serve as the
operator for the welis. However, CHK did not cooperate so that Epsilon could drili
the wells. Instead, CHK asserted that Epsilon could not proceed with the wells and
refused Epsilon access to the jointly-owned well pad and water resources that
Epsilon needs to drill the wells. CHK also proposed plans to drill a well sometime
in 2022 that could conflict with one of the wells that Epsilon has proposed.

On April 9, 2021, Epsilon filed a Complaint and Motion for Preliminary
Injunction. Epsilon alleges that CHK’s refusal to cooperate constitutes a material
breach of both the Settlement Agreement and the JOAs that supports a declaratory
judgment and injunctive relief. Because CHK’s misconduct threatens to prevent
Epsilon from proceeding with its proposed wells and irreparably harming Epsilon’s

oil and gas rights, Epsilon seeks preliminary injunctive relief.
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 4 of 9

WI. ARGUMENT

This Court has broad discretion to manage the timing of discovery, especially
where expedited discovery is requested for a preliminary injunction hearing. See
Fed. R. Civ. P. 26(d)(1) (permitting deviation from normal rule when “authorized .
. . by court order”). Courts typically apply a “good cause” standard to assess a
request for expedited discovery. See Canal Street Films v. Does 1-22, Civ. No.
1:13-CV-0999, 2013 WL 1775063, at *2 (M.D. Pa. Apr. 25, 2013) (“[T]he recent
trend among courts in this circuit favors the ‘good cause’ or reasonableness
standard.’”). “Good cause exists where the ‘need for expedited discovery, in
consideration of the administration of justice, outweighs the prejudice to the
responding party.” Strike 3 Holdings, LLC v. Doe, CV 20-5123-KSM, 2020 WL
6342770, at *1 (E.D. Pa. Oct. 29, 2020) (citing Canal Street Films, 2013 WL
1775063, at *3).

Federal courts have routinely concluded that good cause exists to expedite
discovery in the preliminary injunction context. See, e.g., Advisory Committee
Notes to Fed. R. Civ. P. 26(d)(1) (‘Discovery can begin earlier [than the Rule 26(f)
conference] if authorized ... by... order. ... This will be appropriate in some
cases, such as those involving requests for a preliminary injunction... .”); Fonovisa,
Inc. v. Does 1-9, No. 07-1515, 2008 WL 919701, at *10 n.22 (W.D. Pa. Apr. 3,

2008) (“Situations where good cause is frequently found include when a party seeks
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 5of9

a preliminary injunction... .”); Ellsworth Assocs., Inc. vy, United States, 917 F. Supp.
841, 844 (D.D.C. 1996) (“Expedited discovery is particularly appropriate when a
plaintiff seeks injunctive relief because of the expedited nature of injunctive
proceedings.”).

Indeed, such discovery “before the preliminary injunction hearing . . . better
enable[s] the court to judge the parties’ interests and respective chances for success
on the merits.” Educata Corp. v. Scientific Computs., Inc., 599 F. Supp. 1084, 1088
(D. Minn. 1984) (granting expedited discovery); see also Hospitalists Mgmt. Grp.,
LLC y, Fla. Med. Affiliates, Inc., No. 2:14-CV-242, 2014 WL 2565675, at *2 (M.D.
Fla. June 6, 2014) (granting expedited discovery before preliminary injunction
where plaintiff asserted the “discovery would facilitate the management of the
action, conserve the resources of the Parties and the Court, and move the case toward
an earlier disposition without prejudice to Defendants.”).

Here, Epsilon has sought a preliminary injunction to prevent CHK’s continued
breaches of the Settlement Agreement and JOAs and from causing irrepable harm to
Epsilon’s unique property rights. Epsilon has narrowly tailored its expedited
requests to issues at the preliminary injunction hearing to present its claims and
“chance for success on the merits.” For this Court’s review, Epsilon’s proposed

expedited discovery requests are attached as Exhibit A.
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 6 of 9

In particular, the requests cover documents and communications related to
CHK’s well proposal, Epsilon’s well proposals, the underlying JOAs and their terms,
and analogous drilling proposals in which wells were drilled even though not ail of
the parties to the JOAs had agreed to participate in the well. These requests are
relevant to Epsilon’s assertion that CHK has failed to act in good faith in conducting
itself as the operator under the JOAs and as a cooperative partner under the
Settlement Agreement. All of the information that Epsilon seeks will be relevant to
demonstrate that CHK breached its obligations under the Settlement Agreement and
JOAs.

Epsilon is willing to confer and cooperate with CHK to facilitate discovery
and the search for relevant documents. CHK would not be prejudiced by this request
because the relevant documents are currently in its possession and will be gathered
for the preliminary injunction hearing. Further, asking for a prompt production of
such documents, which would be discoverable during the general discovery period,
at most asks for a more prompt production. Such timing should not rise to the level
of prejudice. Finally, to the extent this Court requires, CHK can likewise serve the
same narrowly tailored and limited requests for production on Epsilon.

The expedited discovery that Epsilon seeks is reasonable in scope and equally
afforded to all parties. Further, the information sought by expedited discovery is

crucial to Epsilon’s prosecution of this case and is highly relevant to the issues at the
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 7 of 9

preliminary injunction hearing. In particular, the requested discovery is necessary
to ascertain the extent of CHK’s contractual breaches and failure to act in good faith.
Moreover, the expedited written discovery will enable this Court to tailor an
appropriate injunction that will maintain the status quo and protect Epsilon’s
interests pending a trial on the merits. Accordingly, Epsilon requests authorization
to conduct the above expedited discovery.
IV. CONCLUSION

For the foregoing reasons, Epsilon respectfully requests that the Court grant

this Motion and allow Epsilon to serve its expedited discovery requests. A proposed

Order of Court is attached.
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 8 of 9

Dated: April 9, 2021

Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. I.D. No. 78308
Elizabeth M. Thomas
Pa. I.D. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock(@mcegutrewoods.com
ethomas@mcguirewoods.com

 

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@meguirewoods.com

Counsel for Plaintiff
Epsilon Energy USA, Inc.
Case 1:21-cv-00658-JPW Document 8 Filed 04/09/21 Page 9 of9

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Brief in Support of the Motion for Leave to Conduct Limited Expedited

Discovery has been served on served upon the following by mail, this 9th day of
April 2021:

Chesapeake Appalachia, LLC
c/o The Corporation Company
1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock
Gregory J. Krock
